Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5-8, 10-14, 16-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi (2003/0036678) in view of Sandvick et al (6,368,268). Abbassi discloses a system for an interactive stimulation device including a first user device (15); a first sex toy (10); a second user device (30) and a second sex toy (35); where the first and second user devices communicate through an internet connection. Sensors (paragraphs [0038] and [0046]) detect when the first toy is manipulated by the first user and the first device transmits the signals to the second device to actuate the second toy and vise versa. Abbassi discloses the claimed device including the use of a computer having a display, however Abbassi does not specifically recite the use ofa video camera. Sandvick et al discloses a similar interactive device operated over an internet connection and teaches that it is well known to include video cameras (13, 33) to broadcast real-time video between the users (column 3, lines 20-25). Therefore a modification of Aobassi to include video cameras would have been obvious to one skilled in the art since Sandvick teaches that it is well known to include such cameras in similar systems such that the users can also view the other user during use. With regard to claims 2 and 12, Abbassi discloses that the toys (10, 35) can include pressure sensors (paragraph [0046]) which would sense pressure data. With regard to claims 3 and 13-14, Abbassi teaches inserting the female toy (Figures 2- 7) into a body part and inserting a body part into the male toy (Figures 8-9) and actuating the toy to perform a reciprocating motion.

With regard to claims 5 and 16, Abbassi teaches detecting pressure data and producing a signal indicative of this and would inherently provide no signal when there is no pressure data measured (detecting the absence of pressure).

With regard to claims 6-7 and 17-18, see paragraphs [0033]-[0034], [0038]-[0039] and [0046]-[0048}.

With regard to claims 10, Abbassi teaches using a computer (15, 30; Figure 1).

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi in view of Sandvick et al as applied to claims 1 and 11 above, and further in view of Cambridge (8,255,299).

Abbassi and Sandvick et al, discussed above, disclose the claimed system and method except for specifically teaching a payment system used with the system.

Cambridge discloses a similar system for user interaction over the internet and teaches that it is well known to use a payment system (column 4, line 27-column 5, line 45) to process a payment over the internet, while Cambridge does not specifically recite “tips” these are considered to be a type of payment. Therefore a modification of Abbassi to include a payment system to allow users to charge and collect payment would have been obvious to one skilled in the art, as shown by Cambridge, which teaches that it is well known to provide an internet payment system for use of a similar device.

Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach determining that the first sex toy is being manipulated in response to detecting the sensing data with at least one sensor and based on that determination monitoring the sensing data.  Abbassi teaches (paragraphs [0038] and [0047]) sensors that monitor sensing data to detect pressure changes, the pressure changes are based upon use of the device (or manipulation of the device by the user).  Therefore the device monitors the sensing data, detects a change in pressure (indicates use of or manipulation of the device by the user) and would inherently determine that the device is being used based on the monitoring of the sensors indicating a change in pressure. 
Both devices use computers (which would include processors) to monitor sensed data (pressure change) from at least one sensor (which would indicate that the device is being used or manipulated) and transmit the signals to the other device to replicate the pressure changes to the other device. 

Applicant also argues that none of the prior art teaches actuating the second users device and second sex toy according to sensing data as an interactive feedback in real-time or near real-time based on the depth the first device is inserted.  Abbassi teaches using sensors for both male and female devices (Figures 4 and 8, paragraphs [0038]-[0039]) that detect the depth that the first sex toy (male device) is inserted into the female and transmits the signals to the second device to replicate the pressure changes to the second device/toy.  The device also acts in real time (paragraphs [0033] and [0036]). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791